Citation Nr: 1243123	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for anxiety with chronic sleep impairment.

2.  Entitlement to service connection for sleepwalking.

3.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, daughter, and grandson


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 16, 1952 to May 15, 1952.

This appeal to the Board of Veterans' Appeals (Board) is from June 2004, July 2005 and July 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The June 2004 decision denied the Veteran's petition to reopen his claim for service connection for sleep disturbances claimed as insomnia (previously claimed as sleepwalking).  The July 2005 decision confirmed and continued the denial of the petition to reopen this claim.  Whereas the July 2006 decision also denied service connection for bilateral hearing loss.

The Board remanded the claims in May 2008 so the Veteran could have a hearing before a Veterans Law Judge (VLJ) of the Board, which he had later that year in October 2008.  The presiding judge subsequently issued a decision in December 2008 denying the claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a September 2009 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.

In September 2010, the Board also vacated its December 2008 decision and remanded the claims to schedule another hearing before the Board (and, specifically, a Travel Board hearing) because the VLJ that had presided over the prior videoconference hearing in October 2008 since had retired.  The Veteran had this additional Board hearing in June 2011 before the undersigned VLJ.  And after advancing this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012) and 38 U.S.C.A. § 7107(a)(2) (West 2002), in September 2011 the Board determined there was new and material evidence, so reopened the claim for service connection for a sleep disorder, including sleepwalking and insomnia.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim, as well as the claim for service connection for bilateral hearing loss, to provide the Veteran VA compensation examinations for medical nexus opinions concerning the etiologies of these claimed disorders, including especially in terms of any potential relationship with his military service.

He had these additional VA compensation examinations in October and November 2011, with supplemental medical nexus opinions provided in February and March 2012.  The Appeals Management Center (AMC) continued to deny these claims in a July 2012 supplemental statement of the case (SSOC), however, so they were recertified to the Board.

In statements received at the AMC in August 2012, the Veteran indicated he was sorry for not having replied to the July 2012 SSOC.  He explained that he had a death in the family and resultantly was very busy right now.  So he asked to be given a couple of days extra and he would send in more information.  He requested not to take any action on his appeal as of yet, as he would follow up with a letter and more argument about his case as had been requested.

He subsequently submitted this additional letter and argument to the AMC; it then was forwarded on to the Board and received on September 14, 2012.  The Board additionally treated it as a motion requesting an extension of time (30 days) to properly prepare and obtain and submit still additional evidence in support of the appeal.  The Board granted this 30-day extension motion in October 2012 pursuant to 38 C.F.R. § 20.1304(a) (2012) and sent the Veteran a letter indicating he had 30 days from the letter within which to submit additional evidence or argument directly to the Board.  He also was advised that, if the additional evidence or argument, or another request for additional time was not received within the stated 30-days, it would be assumed that none is forthcoming and the appeal would be assigned to a VLJ for a decision on the merits.  The only statement or evidence received in the more than 30 days since is a copy of one of the August 2012 statements that he had previously submitted.  The Board therefore is proceeding with the adjudication of his claims.


The Board is recharacterizing the Veteran's sleep disorder claim as a claim for anxiety with chronic sleep impairment and a separate claim for sleepwalking, although previously considered as just a claim of entitlement to service connection for a sleep disorder, including sleepwalking and insomnia.  This recharacterization of the claim into two separate claims is necessary as the evidence indicates his insomnia and sleepwalking may be the result of different disorders so different etiologies, and still further development is necessary before the Board may adjudicate the sleepwalking claim standing alone.  See Tyrues v. Shinseki, 23 Vet. App. 166, 169 (2009), aff'd 631 F.3d 1380 (Fed. Cir.), vacated and remanded 132 S. Ct. 75 (2011); see generally Massie v. Shinseki, 25 Vet. App. 123, 130-31 (2011); see also the February 2012 VA medical opinion.

Furthermore, as there is evidence showing a history of treatment for cyclic insomnia related to a diagnosed anxiety disorder, the claim for service connection for insomnia has been recharacterized to allow for proper consideration of all applicable diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).

A still additional issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, specifically, in a statement from the Veteran received in June 2010, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


As for the claims that are presently before the Board, those for service connection for bilateral hearing loss and for sleepwalking require further development before being decided on appeal, so the Board is remanding these claims to the RO via the AMC.  Whereas the Board, instead, is going ahead and deciding the remaining claim for service connection for anxiety with chronic sleep impairment.


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all reasonable doubt in his favor, the Veteran's anxiety and associated chronic sleep impairment are attributable to his military service.


CONCLUSION OF LAW

This anxiety and chronic sleep impairment were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, however, the Board need not discuss whether there has been VCAA compliance because the claim for service connection for anxiety with chronic sleep impairment is being granted, in full.  So even if, for the sake of argument, there has not been compliance with these duty-to-notify-and-assist provisions, this would ultimately be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance inasmuch as the requested benefit is being awarded, regardless.

The Veteran claims that he was initially diagnosed with severe sleeping problems while on active duty in the military and consequently was subsequently discharged from service, prematurely, after only four months.  See his February 2004 informal claim.  He claims to have suffered just minimal sleep disturbances prior to service, which, however, became much worse once in service when he was unable to stay awake during the day and thus routinely received regular physical punishment from his commanding officer and fellow soldiers.  See June 2003 VA psychological assessment.  He alleges that he ultimately went to his commanding officer and explained the nature of his difficulty and was subsequently hospitalized, diagnosed, and eventually discharged from service entirely.  See November 2011 VA psychological examination.  He further contends that he has had chronic problems with sleep continuously since.  See, e.g., February 2004 informal claim.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see also, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the current existence of the claimed disability or, at the very least, provide indication the Veteran has had it at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, nexus or linkage between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify this regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology; competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

Where, as here, an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or a disease existed before acceptance and enrollment into service and (2) was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  See also VAOPGCPREC 3-2003 (July 16, 2003).  This statutory and regulatory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 


Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder was not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted.").  See, too, Quirin v. Shinseki, 22 Vet. App. 390, 394-96 (2009) (reiterating that the only prerequisite to application of the presumption of soundness is that the Veteran's entry examination have been free and clear of the now claimed about disability).  

This presumption is only rebutted where the evidence clearly and unmistakably shows the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than a general preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that even the "clear and convincing" burden of proof, a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence ").  In summary, the two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong," and, to defeat the presumption of soundness, the preexistence of a condition and the no-aggravation result must be "undebatable."  See Horn, 25 Vet. App. at 234 (characterizing the two prongs of the rebuttal standard for the presumption of soundness); see also Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (describing the "onerous" evidentiary standard of "clear and unmistakable evidence"). 

Once the pre-existence prong is met, the aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, only instead can establish his entitlement based on aggravation.  Conversely, when this presumption 

is not rebutted, his claim is one for service connection, not instead aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  Cf. 38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service....").  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons and bases for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, excepting determinations to which the clear and unmistakable evidence standard applies, as discussed above, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Lastly, the National Personnel Records Center (NPRC), which is a military records repository, has confirmed that the Veteran's service treatment records (STRs) were lost to a fire and, therefore, are not available for consideration in this appeal.  When STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Turning now to the facts of this particular case.  The evidence supports concluding the Veteran has this claimed disability, as there is confirmation of the diagnosis of anxiety with chronic sleep impairment.  See February 2012 VA medical opinion; November 2011 VA psychological examination; June 2003 VA mental health treatment records; April 1998 to June 1998 private treatment records from Dr. I.; April 1998 private treatment records from Dr. P.; January 1995 to July 1995 private treatment records from Dr. K.; January 1995 private treatment records from Dr. M.  Additionally, the records concerning the Veteran's service obtained in connection with this claim show admission to Fort Eustis hospital from March to May 1952 and designation by the hospital as an "assigned loss" in May 1952, so suggest incurrence of a relevant injury or disease in service.  See, e.g., Gilbert, No. 11-2355, 2012 WL 5233422, at *8.

So having found the existence of a current disability and evidence of incurrence and/or aggravation in service, the Board will next turn to the issue of whether the Veteran was presumed in sound physical and mental health when entering service.  See Gilbert, No. 11-2355, 2012 WL 5233422, at *6.  He contends that he suffered from symptoms of a chronic sleep disorder in service, and there is no indication any such disorder was noted on his military entrance examination report, as this report is not of record.  The facts at issue here are distinguishable from those in the recent case of Smith (Valerie) v. Shinseki, 24 Vet. App. 40, 45-46 (2010), wherein it was determined the Veteran did not have an enlistment examination prior to his entry into a period of active duty for training (ACDUTRA) where he did not assert that she underwent any such examination, review of the record revealed no evidence that any such examination was performed, and the military has no requirement that the military provide entrance examinations to reservists entering periods of ACDUTRA.  

Here, the Veteran had a period of regular active duty (AD) service, as opposed to a period of ACDUTRA, and would be expected to have received an entrance examination contemporaneous with his enlistment into active duty service in accordance with regular military procedure.  Furthermore, he described being examined upon induction during a June 2003 VA psychological assessment.  However, as the records concerning his service were presumably destroyed in the 1973 fire at the NPRC, the fact remains that no such examination report is of record (even if it occurred).  Upon review of the available evidence, then, considering the regular provision of an entrance examination upon induction and the Veteran's description of being examined upon entry into active service, particularly in consideration of VA's heightened duty to resolve doubt in his favor where service records are missing, the available evidence indicates he had an induction examination.  See Cromer, 19 Vet. App. at 217-18.  However, as the examination report is not present in the record, there is no evidence showing that any psychiatric or sleep disorder was noted at the time of his entry into active service.  Therefore, as he was examined, accepted, and enrolled for service, and there is no evidence that any defects, infirmities or disorders were noted at the time of that examination, the presumption of soundness applies.  See 38 C.F.R. § 1111.

It therefore is incumbent on VA to rebut this presumption of soundness by satisfying the two-pronged test mentioned.

A March 1984 VA examination report shows the Veteran mentioned a history of sleepwalking "all his life," including an accident that had resulted in a laceration to his left hand while he was a child.  A June 2003 VA psychological assessment report shows he indicated having mentioned a history of an undiagnosed condition affecting his sleep during induction.  Therefore, there is at least some evidence in the file suggesting he suffered from a sleep disorder of some sort prior to service.  However, as his current disability is diagnosed as "anxiety with chronic sleep impairment," the evidence does not clearly and unmistakably show this disorder existed prior to his service, as the March 1984 VA examination report refers only to sleepwalking, and the June 2003 report does not state what sort of condition the Veteran reported at entry with any specificity because he was himself uncertain of the exact nature of the disorder.  Indeed, the holding in Clemons recognizes as much.  In Clemons, as an example, the Court found that where a Veteran's claim identifies posttraumatic stress disorder (PTSD), without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court explained this is because, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, the Veteran's current disability cannot be clearly and unmistakably linked to the sleepwalking disorder that he may have experienced in childhood, prior to service.  Furthermore, even if his current disability pre-existed service, the evidence showing in-service hospitalization in conjunction with the private and VA medical records noting a history of worsening symptoms in service nevertheless indicate any pre-existing sleep disorder and underlying anxiety were aggravated by his service.  Therefore, as the pre-existence prong and, furthermore, the aggravation prong are not defeated, the presumption of soundness applies and shields him from any finding that his claimed anxiety and sleep impairment pre-existed his military service.  Wagner, 370 F.3d at 1096.

Lastly, the November 2011 VA psychological examination report and February 2012 medical opinion establish onset of anxiety, causing chronic sleep impairment, in service.  The November 2011 report shows the Veteran recounted treatment in service for anxiety and insomnia.  The VA examiner, a clinical psychologist, noted that he believed the Veteran was treated in service as he had described such that his anxiety had its onset in service.  In the February 2012 addendum, this VA compensation examiner explained that a sleep disorder is an extremely common symptom of an anxiety disorder as the anxiety likely causes the Veteran to ruminate at night, which, in turn, causes difficulty sleeping because of the increased arousal.  Therefore, this VA examiner pointed out the sleep disorder should not be considered a separate disorder, but instead a symptom of the Veteran's anxiety disorder.  Therefore, resolving all remaining doubt in his favor, the evidence supports finding that his anxiety disorder incepted during his service, and that his chronic sleep impairment is an associated symptom.

Consequently, the evidence establishes a current disability of an anxiety disorder with chronic sleep impairment, incurrence in service, and a nexus connecting the disease or injury incurred in service to this current diagnosis.  And as the presumption of soundness operates as a shield against any finding that the Veteran's disability pre-existed his service, service connection for this anxiety disorder with chronic sleep impairment is warranted on a direct-incurrence basis, not instead on the alternative premise that it pre-existed his service and was aggravated during or by his service.  See 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

The claim of entitlement to service connection for anxiety with chronic sleep impairment is granted.



REMAND

A remand, rather than immediate decision, is required concerning the remaining claims of entitlement to service connection for sleepwalking and bilateral (meaning right and left ear) hearing loss to fully develop the evidentiary record concerning these claims in accordance with VA's duty to assist the Veteran in fully developing these claims.  The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide these remaining claims so he is afforded every possible consideration.

First, review of the record shows he has been in receipt of disability benefits from the Social Security Administration (SSA) since 1996.  See VA Form 21-527, Income - Net Worth and Employment Statement, dated in January 2003.  Therefore, his SSA records, including a copy of the decision awarding this entitlement, should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Additionally, any recent VA treatment records, as concerning evaluation or treatment for hearing loss or, specifically, sleepwalking, also should be obtained.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Efforts to obtain these records shall continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  

Moreover, a supplemental medical nexus opinion must be obtained on remand.  The Veteran contends that he suffers from bilateral hearing loss as a result of noise exposure in service.  Specifically, he asserts that during mail call, while standing in formation, a fellow soldier standing less than one foot away from 

him accidentally discharged his weapon, and that his hearing never returned to normal levels following this incident.  See June 2011 Board hearing testimony; November 2011 VA psychological examination report; June 2010 statement; December 2006 statement.

In March 2012, following and as a result of the Board's prior September 2011 remand, a VA medical nexus opinion was obtained.  The examiner explained that a determination of whether potentially hazardous noise has resulted in subsequent hearing loss depends on a combination of the intensity and duration of that noise exposure, and, consequently, she found that the Veteran's current bilateral hearing loss was less likely than not related to noise exposure in service due to the short duration of his period of service.  However, in consideration of the rationale provided for the requested opinion and the considerable intensity of the noise that presumably would result from the unexpected discharge of a rifle less than one foot away, this claim must be remanded so a supplemental medical nexus opinion may be obtained from the examiner addressing this specific instance of noise exposure claimed by the Veteran.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all records of VA treatment for the Veteran's bilateral hearing loss from the VA Medical Center (VAMC) in Nashville, Tennessee, dated since April 2004.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

2.  Also obtain the Veteran's SSA records, including a copy of the decision awarding him disability benefits, as well as the medical records relied upon in that decision.

Again, since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, if possible, obtain an additional supplemental medical opinion from the examiner who performed the October 2011 VA examination and provided the March 2012 addendum medical opinion.  If this examiner is unavailable to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

Whoever is designated must review the claims file, including a complete copy of this remand, for the pertinent medical and other histories.  Based on this review, including consideration of the Veteran's lay statements of record and all private and VA treatment records, the examiner should provide additional comment concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral hearing loss incepted during his active military service from January 16, 1952 to May 15, 1952 (so during those 4 months) or otherwise is related to any disease, event, or injury during his service.

In providing this opinion, the examiner must specifically address the Veteran's assertion that, during mail call, while standing in formation, a fellow soldier standing less than one foot away from him accidentally discharged his weapon, and that his hearing never returned to normal levels following that incident.  So, for the sake of argument and purposes of this requested opinion, the examiner should accept this account of noise exposure in service and comment on the likelihood (very likely, as likely as not, or unlikely) the type of hearing loss the Veteran now has is a result or consequence of this type of trauma (i.e., consistent with this type of injury, assuming it occurred as alleged).  Thus, this determination should be made in consideration of his lay testimony regarding this claimed injury in service and concerning his purportedly continuing symptoms during the many years since.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the mere absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 


The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file or the relevant medical principles.  If, as an example, the relatively short duration of the Veteran's service is a relevant factor in disassociating his current hearing loss from his service, there needs to be some further discussion of significance of the amount of time he was in service, particularly since he is attributing his current hearing loss not to repeated exposure to excessively loud noise while in service, but, instead, to this specific incident mentioned that, by even his account, only occurred just once.  So his claim is not so much predicated on the length of his service as it is the significance of the trauma (severity of the injury) he sustained on that one occasion while in service.

4.  Review the medical opinion obtained to ensure it is responsive.  If not, take corrective action.  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl, 21 Vet. App. at 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).


5.  Then readjudicate these remaining claims of entitlement to service connection for bilateral hearing loss and sleepwalking in light of all additional evidence.  If these claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


